PER CURIAM.
Affirmed. See Tyson v. Fla. Bar, 826 So.2d 265, 268 (Fla.2002) (“Disciplinary proceedings against attorneys are instituted in the public interest and to preserve the purity of the courts. No private rights except those of the accused attorney are involved.”); Cole v. Owens, 766 So.2d 287, 288 (Fla. 4th DCA 2000) (As an official arm of the supreme court, the Florida Bar and its employees enjoy absolute immunity for actions taken within the scope of their duties.).
WARNER, FARMER and GROSS, JJ., concur.